Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 2-4, 12, 14 and 18-19 are canceled. 
Claims 1, 5-11, 13, 15-17 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, the closest prior art reference Khaitan et al. (9,207, 735) discloses “a smart power grid system and power management system including at least one intelligent user-side power management device (PMD) to eliminate power theft and efficiently provide clean energy to the users of the grid while helping the grid to do smart demand response management, particularly for renewable energy based grids that need to efficiently manage the slack due to the large variability in power generation through these energy sources, the PMD including a controller, a circuit protection device, a metering device, a local power storage device, a grid communication interface, and switches to prevent overloading and illegal consumption of power”, and the prior art of record, singularly or in combination, does not disclose the claimed combination of components, which include, inter alia, a direct current (DC) uninterruptible power supply (UPS) comprising: a battery power source configured to provide a battery


With respect to independent claim 10, the closest prior art reference Khaitan et al. (9,207, 735) discloses “a smart power grid system and power management system including at least one intelligent user-side power management device (PMD) to eliminate power theft and efficiently provide clean energy to the users of the grid while helping the grid to do smart demand response management, particularly for renewable energy based grids that need to efficiently manage the slack due to the large variability in power generation through these energy sources, the PMD including a controller, a circuit protection device, a metering device, a local power storage device, a grid communication interface, and switches to prevent overloading and illegal consumption of power”, and the prior art of record, singularly or in combination, does not disclose the claimed combination of components, which include, inter alia, a direct current (DC) uninterruptible power supply (UPS) comprising: a battery power source configured to provide a battery


With respect to independent claim 17, the closest prior art reference Khaitan et al. (9,207, 735) discloses “a smart power grid system and power management system including at least one intelligent user-side power management device (PMD) to eliminate power theft and efficiently provide clean energy to the users of the grid while helping the grid to do smart demand response management, particularly for renewable energy based grids that need to efficiently manage the slack due to the large variability in power generation through these energy sources, the PMD including a controller, a circuit protection device, a metering device, a local power storage device, a grid communication interface, and switches to prevent overloading and illegal consumption of power”, and the prior art of record, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAYAS G YESHAW whose telephone number is (571)270-1959.  The examiner can normally be reached on Mon-Sat 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ESAYAS G YESHAW/Examiner, Art Unit 2836                                                                                                                                                                                                        
/CARLOS AMAYA/Primary Examiner, Art Unit 2836